         Case 1:20-cr-00015-PKC Document 50 Filed 07/23/20 Page 1 of 8
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      July 23, 2020

BY ECF

Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Virgil Griffith, 20 Cr. 15 (PKC)

Dear Judge Castel:

         On July 20, 2020, the defendant moved to modify his pretrial release conditions to:
(1) remove the condition of home confinement with electronic monitoring; and (2) remove the
restrictions on his access to the Internet. (Dkt. 48 (“Def. Letter”)). The Government respectfully
opposes both requests.

                                       Factual Background

        Griffith is a cryptocurrency expert who possesses a doctorate from the California Institute
of Technology in computational and neural systems, and a B.S. in computer and cognitive
science from the University of Alabama. For the past several years, the defendant has lived full-
time in Singapore, where he worked for Ethereum Foundation, a company that functions as an
open-source platform for the development of blockchain1 and cryptocurrency2 technologies,
including a cryptocurrency named Ethereum.

       In or about April 2019, Griffith traveled to the DPRK to attend and present at the
“Pyongyang Blockchain and Cryptocurrency Conference” (the “DPRK Cryptocurrency
Conference”). Prior to traveling to the DPRK, Griffith requested permission from the U.S. State

1
  A blockchain is a public, distributed electronic ledger that, among other things, records
cryptocurrency transfers. The blockchain only records the movement of cryptocurrency; it does
not by itself identify the parties to the transfer. As a result, the users can remain anonymous. See
Compl. ¶ 13.
2
  Cryptocurrency is a decentralized, peer-to-peer form of electronic currency that can be digitally
traded and functions as (1) a medium of exchange; (2) a unit of account; and/or (3) a store of value,
but does not have legal tender status. Unlike “fiat currency,” such as the U.S. dollar and the Euro,
cryptocurrency is not issued by any jurisdiction and functions only by agreement within the
community of users of that particular currency. See Compl. ¶ 12.
          Case 1:20-cr-00015-PKC Document 50 Filed 07/23/20 Page 2 of 8

                                                                                           Page 2


Department to attend the DPRK Cryptocurrency Conference, but because of the North Korea
Sanctions Regulations, the U.S. State Department denied the request. Ignoring this denial, Griffith
unlawfully obtained a DPRK visa and traveled to the DPRK via China. See Compl. ¶ 5.

        The evidence will show that Griffith’s participation in the DPRK Cryptocurrency
Conference was rooted in his intent to evade DPRK sanctions and assist the North Koreans in
doing the same. Griffith began developing plans to evade sanctions more than a year before he
traveled to the DPRK Cryptocurrency Conference. For example, as early as on or about February
17, 2018, Griffith attempted to enlist another individual in a scheme to set up unlawful
cryptocurrency equipment in the DPRK. He proposed, over an encrypted application, “[i]f you
find someone [in North Korea], we’d love to make an Ethereum trip to DPRK and setup an
Ethereum node.”3 When the individual questioned whether the plan made “economic sense,”
Griffith responded, “It does actually[.] It’ll help them circumvent the current sanctions on them.”

         Griffith knew that facilitating sanctions evasion, and supplying his own services to help
the DPRK do so, was a critical objective of the DPRK Cryptocurrency Conference. For example,
on or about August 31, 2018, an individual asked Griffith, via an encrypted application, why he
was willing to risk his safety to go to a conference in the DPRK. Griffith expressed that he was
unafraid of the DPRK authorities, because “DPRK wouldn’t want to scare away Blockchain talent
that’ll let them get around sanctions.” In response, the individual asked, “What if they’re funding
their drug trade and nuclear program with crypto?” To this question, Griffith replied, “Unlikely.
But they’d probably like to start doing such.” In another conversation discussing the DPRK Crypto
Currency Conference, on or about November 26, 2018, Griffith wrote that the DPRK’s interest in
cryptocurrency was “probably avoiding sanctions . . . who knows.” Compl. ¶ 16(a).

        Despite his understanding that the DPRK sought to utilize his expertise for sanctions
evasion, and potentially to aid drug trafficking and nuclear proliferation, Griffith unlawfully
obtained a DPRK visa and traveled to the DPRK via China in April 2019. Griffith admitted to law
enforcement that he kept his visa separate from his passport in order to hide his travel to the DPRK
from U.S. authorities. At the DPRK Cryptocurrency Conference, in violation of the North Korean
Sanctions Regulations, Griffith provided services to the DPRK attendees by: giving a presentation
on topics that had been pre-approved by DPRK officials, including using cryptocurrency and
blockchain technologies; supplying the conference attendees and participants—and, therefore, the
DPRK—with valuable information on blockchain and cryptocurrency technologies; and relying
on his expertise in discussions regarding using cryptocurrency technologies to evade sanctions and
launder money. Griffith was assigned a DPRK-government handler throughout his trip to North
Korea, and at times, wore a North Korean military-style uniform.

       During the course of the Government’s investigation, the Government has obtained, and
produced to the defense in discovery in February 2020, audio recordings from the Conference.

3
  A “node” is a computer that connects to a cryptocurrency network that is responsible for
validating and relaying cryptocurrency transactions. Depending on the cryptocurrency and type
of node, a computer acting as a node is often rewarded for the validation it undertakes with
additional cryptocurrency, in a process called mining. An individual running a node, therefore,
might also receive cryptocurrency as part of the process.
         Case 1:20-cr-00015-PKC Document 50 Filed 07/23/20 Page 3 of 8

                                                                                            Page 3


One of the recordings captured what the Government understands to be Griffith’s presentation at
the conference, during which he made the following statements, in substance and in part:

       Hello everyone, I know it’s late in the day so I’ll try to make this fun. So the most
       important feature of blockchain is that they are open. And the DPRK can’t be kept
       out no matter what the US or the UN says.

       ...

       One of the more interesting things is that blockchain allow greater self-reliance in
       both banking and contracts. So you can have contracts without an authority. . . . So
       you heard about with blockchain the USA can’t stop your payments. That’s like,
       that is step 1, and step 2 is the UN can’t stop agreements. So if the DPRK makes
       agreements with someone, or if an individual does, it’s um, you can um you don’t
       have to go to a court.

        Later, after Griffith’s presentation, Griffith and another individual (“Individual-1”)
answered questions from North Korean Conference attendees, which focused on the technical
aspects of blockchain and cryptocurrencies, and the way in which those technologies could be
used to evade sanctions. For instance, one questioner asked, in Korean, whether the regulation
of blockchain and cryptocurrencies would be expected to increase over time. Individual-1
responded:

       The issue with Blockchain technology let’s say, a regulator does regulate against
       something or a government, let’s say the US tomorrow says all transactions of
       cryptocurrency between the DPRK and the rest of the world are banned, the
       question becomes, how can they ban it? The answer is they can’t, because they
       would need to gather every single computer on the entire planet, and program each
       and every single one of these computers that they would not be able to accept
       cryptocurrency transactions from DPRK, which is impossible, no one could ever
       do that, then it will always work. As long as there is an internet connection that the
       DPRK has, and someone on the other side has, then the transaction can happen. So
       it is more or less impossible, even if they were to create a law, or to create a
       sanction, that that sanction would be enforced. They couldn’t enforce that sanction.
       Not like the current system where they just send a letter or a swift and write don’t
       process the transaction. You can’t do that with a Blockchain because it’s hundreds
       of thousands of millions of individual computers owned by individual people that
       would be making that transaction happen.

The same questioner then appeared to have asked a follow-up question about whether the DPRK
could access the exchanges where cryptocurrencies are traded, or whether they had to use “OTC
service providers.” The following statements were then made in response to this question by
Individual-1 and Griffith.

       Individual-1: That’s a really good question.
         Case 1:20-cr-00015-PKC Document 50 Filed 07/23/20 Page 4 of 8

                                                                                             Page 4


       Griffith: I like him, he’s very smart.

       Individual-2: So let me explain to you, so in essence not much difference. The
       difference between an OTC provider and an exchange is an OTC means that the
       purchasing is happening off the market. What that means is that, the rest of the
       market can’t see that you bought that bitcoin. So it’s as if, with Dr. Virgil, he
       decided to privately sell me his bitcoin, or his USDT, but we do it agreed between
       ourselves, we don’t agree it and then everyone in the room knows we did it. We
       go outside and we have a conversation and we sent it between ourselves. So that
       tends to be a way in which governments and large entities prefer to do the
       transaction because don’t want the whole world knowing that they just moved a
       significant amount of money between each other.

       In terms of your question on sanctions, the largest OTC desks in the cryptocurrency
       space, most of them operate out of China. So most of them, the DPRK obviously
       has more friendly relations with China than probably any of the other large powers
       at this current stage, and I personally don’t think that finding an OTC provider in
       China would be very difficult for DPRK.

       ...

       Griffith: And if China doesn’t work, Singapore will probably be able to do it.

        Finally, during another part of the Conference, a Conference attendee asked, in Korean,
for a “more clear idea of what is blockchain.” Griffith responded:

       So I was asked what a blockchain is, and so there are several ways of looking at it.
       The most abstract one is that it is a database where no single person has back end
       access where they connect. So before, when there were different databases, it lives
       on one server somewhere. And the government, where that server is, could edit . .
       . and control it. Blockchain is interesting in that the database is split among servers
       all over the world. So this makes the database slower but it makes it where no
       single person can control it. That’s fundamentally the new idea. The new idea is
       having a database that we can all read from and we can all pay a very small amount
       of money in order to write to it. And anyone can do this.

       So the term blockchain . . . basically it is a list of updates. You might say A sends
       money to B or something like that so this block is a list of a hundred transactions
       and the chain tells you which order that the transaction go through. So if you have
       two transactions. Say A sends money to B, or A sends money to C, you have to
       know which one came first. So the block says what are the transactions and the
       chain says what order they go in.

       Probably the coolest thing about blockchain is that it lets you treat digital data in a
       new way. So before, let’s say you have a movie, you can always copy the movie
       and give it to your friends. This is not very good for money, you can’t copy money,
          Case 1:20-cr-00015-PKC Document 50 Filed 07/23/20 Page 5 of 8

                                                                                             Page 5


       that doesn’t work anymore. So Blockchain is the ability that when you give a final
       to someone, you can no longer give it to someone else.

        After the Conference, FBI agents interviewed Griffith in the United States on May 22,
2019, and November 12, 2019. See Compl. ¶¶ 15(a)-(k). During those interviews, Griffith
acknowledged that the State Department denied his request to travel to the DPRK and admitted
that he traveled anyway. In particular, Griffith told FBI agents, in sum and substance, that he had
corresponded with officials at the DPRK Mission in Manhattan to facilitate his travel.

        After his interviews with the FBI, the defendant encouraged other U.S. citizens to travel to
North Korea and continued to pursue unlawful DPRK projects relating to cryptocurrency. For
example, on or about August 6, 2019, Griffith wrote to a contact, “I need to send 1 [unit of
Ethereum] between North and South Korea.” In response, the contact asked, “Isn’t that violating
sanctions?” to which Griffith confirmed: “It is. That’s why I’m going to get a South Korean to
do it.”

        Finally, after his first interview with the FBI, the defendant also explored the possibility
of renouncing his United States citizenship with at least three individuals, including his father.
For example, Griffith communicated with others about his plan to purchase citizenship from St.
Kitts for $50,000, telling one person he was “working on it.” And on October 2, 2019, the
defendant, in a text exchange with family members, noted that he might be fired from his
cryptocurrency company and stated that, if he was, he might instead “setup a money laundering
company in North Korea.”

                                     Procedural Background

        On November 21, 2019, Griffith was charged in a complaint (the “Complaint”) signed by
Magistrate Judge Sarah Netburn, with conspiring to violate the International Emergency
Economic Powers Act (“IEEPA”), Title 50, United States Code, Section 1705. On November
28, 2019, Griffith was arrested in the Los Angeles International Airport before boarding a flight
to Baltimore, Maryland. On December 2, 2019, Griffith was presented in the Central District of
California (“CDCA”). Although a magistrate judge in CDCA initially ordered the defendant
bailed on certain conditions, District Judge Denise Cote, sitting in Part I, stayed the CDCA
release order pending the defendant’s arrival in this District.

         On December 26, 2019, Virgil Griffith arrived in the Southern District of New York and
appeared before the Magistrate Judge Barbara Moses. At the presentment, Judge Moses found
that Griffith posed a risk of flight and ordered him detained. Griffith appealed that order and, on
December 30, 2019, the parties had oral argument before Judge Broderick, who was sitting in
Part I (see Transcript (“Ex. A”). Judge Broderick ordered the defendant released on bail under
strict conditions (see Order (“Ex. B”)). Those conditions included: (1) a $1,000,000 bond co-
signed by the defendant’s sister, father, and mother; (2) securing the bond with two homes
owned to the sister and parents; and (3) home detention in his parents’ home in Alabama with
electronic and GPS monitoring. Judge Broderick also prohibited the defendant from using “any
computer or other internet-capable device that does not contain” monitoring software, and stated
          Case 1:20-cr-00015-PKC Document 50 Filed 07/23/20 Page 6 of 8

                                                                                             Page 6


that the defendant could not “possess or use any smartphone or any cellular telephone with
internet access capability.” (Ex. B at 5).

                                         Legal Standards

        A determination of bail conditions “may be reopened . . . at any time before trial if the
judicial officer finds that information exists that was not known to the movant at the time of the
hearing and that has a material bearing on the issue whether there are conditions of release that
will reasonably assure the appearance of such person as required and the safety of any other person
and the community.” 18 U.S.C. § 3142(f)(2)(B); see also United States v. Rodriguez, 2015 WL
6503861, at *1 (S.D.N.Y. Oct. 26, 2015) (“[T]he hearing can be reopened if the court finds that
information exists that was not known to the defendant at the time of the hearing and that has a
material bearing on the issue that was decided.”). However, “[a] bail hearing should not be
reopened on the basis of information that was available to the defendant at the time of the hearing.”
United States v. Lewis, No. 16 Cr. 212, 2016 WL 6902198, at *2 (S.D.N.Y. Nov. 16, 2016) (citing
United States v. Hare, 873 F.2d 796, 799 (5th Cir. 1989). As Judge Marrero recently observed,
“new and material information for Section 3142(f)(2)(B) purposes consists of something other
than a defendant’s own evaluation of his character or the strength of the case against him: truly
changed circumstances, something unexpected, or a significant event.” United States v. Esposito,
354 F.Supp.3d 354, 358-59 (S.D.N.Y. 2019) (quoting United States v. Quinones, No. 13 Cr. 83S,
2016 WL 1694998, at *1 (W.D.N.Y. Apr. 28, 2016)).

                                             Discussion

        The defendant has not identified any new and material information justifying his request
to modify his bail conditions. Rather, the defendant simply asserts that his conditions should be
modified because the defendant has thus far complied with his bail conditions. (Def. Letter at 2
(“Since his release, Mr. Griffith repeatedly has demonstrated to the New York and Alabama
Pretrial Services Officers that he is a compliant supervisee.”)).

        But compliance with bail conditions is not “information that was not known to the movant
at the time of the bail hearing.” Esposito, 354 F. Supp. 3d at 360-61 (citing 18 U.S.C. §
3142(f)(2)(B)). As Judge Marrero explained in Esposito, “new and material information for
Section 3142(f)(2)(B) purposes consists of something other than a defendant’s own evaluation of
his character.” Id. at 361 (internal quotation marks and alterations omitted) (emphasis in original).
Judge Marrero concluded that the defendant’s “conclusion that his record of compliance
constitutes evidence of his intent not to flee is his ‘own evaluation of his character’ and thus not a
basis for reconsideration.” Id. Compliance with bail conditions is to be expected, and is not
grounds for reconsideration of those conditions. Accordingly, Judge Marrero refused the
defendant’s request to reconsider the 24-hour armed guard requirement on the grounds that the
defendant had up to that point complied with the conditions of his pretrial release.

        The same outcome is appropriate here. The bail conditions ordered by Judge Broderick
should remain in place, as the defendant still poses a substantial risk of flight. Griffith has
significant ties to foreign jurisdictions. For the past several years, Griffith has worked for a
European organization and lived in Singapore. Griffith does not reside in the United States and,
before his arrest, he was actively exploring renouncing his United States citizenship, including
         Case 1:20-cr-00015-PKC Document 50 Filed 07/23/20 Page 7 of 8

                                                                                          Page 7


by paying thousands of dollars to purchase citizenship elsewhere. Moreover, the evidence
against Griffith has only grown stronger since the bail hearing. The Government now has audio
recordings of parts of Griffith’s presentation and his answers to questions during the Conference,
which, as shown above, included highly technical information about blockchain and
cryptocurrency technologies. This is devastating proof of the defendant’s guilt. Moreover, the
Government has obtained additional communications between Griffith and several other people,
which establish that Griffith intended to help North Korea evade sanctions through the use of
blockchain and cryptocurrency. Griffith also faces significant sentencing exposure if he is
convicted—the Government’s preliminary calculation of the Sentencing Guidelines Range is 57
to 71 months’ imprisonment. The fact that the defendant is likely to be convicted and sentenced
to significant time in prison provides him with a strong incentive to flee.

        Similarly, the defendant’s access to the means to flee has not measurably changed since
Judge Broderick’s bail conditions were set. In compliance with those conditions, the defendant
provided his purported cold-storage cryptocurrency devices to counsel based in Singapore. Steps
to secure those devices and any assets therein were contemplated by Judge Broderick, and do not
provide a basis for a change in bail conditions. Furthermore, the defendant provides no basis for
this Court to rely upon his own minimal, self-serving claims regarding his own assets, which
remain largely unknown to the Government. The defendant also maintains access to potential
financial support through other contacts, including foreign co-conspirators based in multiple
countries, and of course, his dealings with the North Korean government.

        Judge Broderick imposed strict bail conditions to account for the risk that the defendant
would flee. The defendant now claims that there is no basis for continued home confinement,
but Judge Broderick previously determined, based on filings from both sides and oral argument,
that such a condition was required to reasonably assure the defendant’s appearance in Court, and
the defendant has not provided any new and material information that would justify removing
this condition. Nor does the defendant identify any specific need to remove this condition,
particularly in the wake of the COVID-19 pandemic, where unnecessary departure from the
home has been discouraged for much of the population for public health reasons. The
Government respectfully submits that the defendant remains a substantial risk of flight for the
reasons expressed above, and that, therefore, the condition of home confinement should remain
in place.

        The restrictions on the defendant’s use of the Internet should also remain in place. Judge
Broderick prohibited the defendant from using computers or other internet-capable devices that
are not equipped with monitoring software. The defendant is highly technologically adept, and
he has substantial knowledge of and experience with the darkweb, which can be used to obtain,
among other things, false identifications. The defendant seeks unmonitored access to the
Internet, but he has provided no new and material information to justify such a modification. He
has also failed to explain why such a modification is necessary. The defendant claims that the
lack of Internet access somehow complicates his ability to work and contribute to his defense,
but the Court expressly permitted the defendant to email with defense counsel. (Ex. A at 42-43).
Moreover, defense counsel does not explain how the monitoring requirement affects the
defendant’s ability to work and, even if it does, the Defendant’s inability to pursue a particular
job opportunity while on pre-trial release is not a basis to ignore the risks associated with
         Case 1:20-cr-00015-PKC Document 50 Filed 07/23/20 Page 8 of 8

                                                                                         Page 8


unfettered Internet access for such a technologically sophisticated defendant. Lacking any
particularized reason to permit unmonitored access to the Internet, the Court should deny the
defendant’s requested modification to his bail conditions.

                                          Conclusion

       For the foregoing reasons, the defendant’s requests to modify his bail conditions should
be denied.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney for the
                                                    Southern District of New York


                                             By:    ________/s/________
                                                    Michael Krouse / Kimberly Ravener /
                                                    Kyle A. Wirshba
                                                    Assistant United States Attorneys
                                                    (212) 637-2279 / 2358 / 2493


Cc:    Brian Klein, Esq.
       Sean Buckley, Esq.
       Attorneys for Virgil Griffith (By Email)
